83 F.3d 415
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Harry G. NEMEC;  Elizabeth H. Nemec, Plaintiffs-Appellants,v.Jesse MORLEY, Jr., Salesman # 13477, Lowe's Home Center,Incorporated;  James Reikert, Salesman # 44306, Lowe's HomeCenter, Incorporated;  John Acheng, Manager, Lowe'sCorporate Headquarters;  Glenn A. Wilson, TechnicalServices, Hoover Wood Products;  Joseph Dozier, VicePresident, Hoover Wood Products;  Allen Horne, ChampionInternational Corporation, Forest Products;  Gary Broughton,Champion International Corporation, Forest Products;  GaryYoung, Champion International Corporation, Forest Products;Sheri Eldridge, Champion International Corporation, ForestProducts;  Alan Jones, Champion International Corporation,Forest Products, Defendants-Appellees.

No. 95-2428.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996.Decided April 22, 1996.
Harry G. Nemec, Elizabeth H. Nemec, Appellants Pro Se.  Colleen Treacy Dickerson, HEILIG, MCKENRY, FRAIM & LOLLAR, Norfolk, Virginia;  Heather Ann Mullen, WILLIAMS, KELLY & GREER, Norfolk, Virginia;  Thomas Brian Kelly, WRIGHT, ROBINSON, MCCAMMON, OSTHIMER & TATUM, Virginia Beach, Virginia, for Appellees.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's order dismissing their diversity action for lack of subject matter jurisdiction after finding that they failed to establish that the amount in controversy exceeded $50,000.  28 U.S.C. § 1332 (1988).   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Nemec v. Morley, No. CA-95-407-2 (E.D. Va.  June 20, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED